MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                                Oct 20 2020, 9:09 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Elizabeth A. Bellin                                       Curtis T. Hill, Jr.
Elkhart, Indiana                                          Attorney General of Indiana

                                                          Ellen H. Meilaender
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

S.A.,                                                     October 20, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-JV-283
        v.                                                Appeal from the Elkhart Circuit
                                                          Court Juvenile Division
State of Indiana,                                         The Honorable Michael A.
Appellee-Plaintiff.                                       Christofeno, Judge
                                                          The Honorable Deborah Domine,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          20C01-1802-JD-33



Altice, Judge.


Court of Appeals of Indiana | Memorandum Decision 20A-JV-283 | October 20, 2020                   Page 1 of 13
                                                Case Summary


[1]   S.A. suffers from serious aggression issues that in large part stem from past

      trauma, as well as an apparent lack of adequate support from his mother

      (Mother). He was adjudicated a delinquent child for the first time in May 2018,

      after having just turned thirteen. Since the instant adjudication, he has

      accumulated several additional delinquency adjudications while on probation

      and in a variety of placements. After being ejected from his second residential

      placement in December 2019 and then being involved in a serious fight at the

      juvenile detention center, the juvenile court modified S.A.’s placement and

      awarded guardianship to the Indiana Department of Correction (DOC). On

      appeal, S.A. contends that the juvenile court abused its discretion by placing

      him with the DOC.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On May 28, 2018, at his initial hearing, S.A. admitted to being a delinquent

      child for having committed acts that would constitute the criminal offense of

      intimidation, a Class A misdemeanor, if committed by an adult. Specifically,


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-283 | October 20, 2020   Page 2 of 13
      S.A. admitted that, on October 10, 2017, he threatened a peer at school that he

      had three knives in his bag and was not afraid to use them. 1


[4]   A representative from his then-current school testified that S.A. had been

      enrolled for five weeks and in that time had displayed “intense physical and

      verbal aggression, a lot of intimidation towards staff and students.” Transcript

      at 11. He had already been suspended at least three times from the school “for

      some serious physical fighting.” Id. Most recently, S.A. had held two pencils

      between his knuckles and held them to a student’s neck, and he had threatened

      to stab another student.


[5]   Mother testified that she knew her son needed help and had for some time. She

      requested intensive, inpatient treatment for him due to his ongoing behavior,

      which she feared might escalate and eventually result in his death or

      incarceration. S.A. had a history of past treatment and placements, which are

      not detailed in the record.


[6]   At the dispositional hearing on June 20, 2018, the juvenile court adopted the

      recommendations of the probation department. Specifically, the court ordered

      individual and family therapy, six months of supervised probation, parent

      services for Mother, and immediate placement in Bashor Emergency Shelter

      Care (Bashor Shelter) for twenty days. The twenty-day hold at Bashor Shelter




      1
        At this hearing, S.A. also admitted under another cause number that he committed acts on October 12,
      2017, against Mother, that would constitute domestic battery if committed by an adult.

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-283 | October 20, 2020               Page 3 of 13
      was intended to stabilize S.A. and start treatment before sending him back

      home with Mother.


[7]   On July 9, 2018, S.A. was released to Mother’s care with supportive family

      therapy. Mother expressed reservations about his return home but agreed to

      give it a try at the urging of the court and others.


[8]   At a hearing on September 17, 2018, the juvenile court determined that S.A.

      had violated probation by being suspended from school three times and by

      being disruptive at home. The court ordered S.A. to attend Keys Academy on

      days that he was suspended from school and, in addition to therapy, receive

      case management services through Keys Counseling. Mother continued to

      request residential treatment for S.A., but the court noted S.A. was thirteen

      years old and services had only just begun and needed to be given a chance.


[9]   On October 23, 2018, the juvenile court held a hearing regarding additional

      violations of probation. Carmen Macon, S.A.’s probation officer throughout

      this case, testified that the day after the last hearing, S.A. was involved in a fight

      and suspended from school for five days. Thereafter, police were called to the

      family’s home. He was taken by police, on September 19, 2018, to a psychiatric

      hospital after he made suicidal threats and refused to go inside his home. He

      was placed on medication and released to Bashor Shelter a week later, where he

      remained at the time of the hearing. The trial court adopted Macon’s

      recommendations, which included formal probation, a continued stay at Bashor

      Shelter, medical management, appointment of a CASA, and a parenting


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-283 | October 20, 2020   Page 4 of 13
       assessment for Mother. In addition to foster placement, the trial court directed

       Macon to explore possible kinship placements. The court also warned Mother

       that she needed to stop being an obstacle to S.A.’s treatment.


[10]   S.A.’s aggressive behaviors continued to escalate at Bashor Shelter, and he was

       brought before the juvenile court again on November 5, 2018. Macon reported

       that S.A. had punched and kicked a male staff member while being put in

       restraints and, the next day, threw a chair at a female peer and later charged at

       a staff member. Concerned for the safety of staff and peers, Macon testified

       that S.A. could no longer remain in Bashor Shelter and needed to be transferred

       to a secure facility, Bashor Children’s Home in the Faith Unit (Faith Unit).

       The trial court found S.A. in violation of his probation and ordered him to be

       placed in the Faith Unit.


[11]   After a few incidents in December 2018, S.A. did well in the Faith Unit and

       made significant progress for several months. Mother was also more actively

       participating during this time. At a hearing on May 15, 2019, Macon reported

       that S.A. had been approved to step down to the Geyer Cottage, which the

       court ordered. Other services, such as therapy, also continued to be ordered.


[12]   In July 2019, S.A. began to have incidents requiring the use of restraints. Then,

       on August 19, 2019, he ran away with other peers from the Geyer Cottage and

       was recovered by local police three days later. S.A. admitted to using

       marijuana and having sexual intercourse multiple times with one of the other




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-283 | October 20, 2020   Page 5 of 13
       runaways. He tested positive for marijuana upon his return. Thereafter, S.A.

       caused three separate fights at the Geyer Cottage.


[13]   At a hearing on September 11, 2019, the juvenile court found S.A. in violation

       of his probation. The court also held an initial hearing for a new juvenile

       delinquency petition involving battery, which S.A. admitted.


[14]   The State filed an additional delinquency petition against S.A. on October 10,

       2019. This resulted from S.A. running away from Geyer Cottage again and,

       upon being apprehended by police, battering two officers and causing them

       bodily injury. Bashor would not take S.A. back, so he was sent to the juvenile

       detention center.


[15]   At a hearing on October 11, Macon noted the extreme difficulty in finding

       another placement for S.A. given his erratic and violent behavior and his

       tendency to run away. When Macon recommended placement in the DOC, the

       court inquired: “My perception of community safety is we … should help a

       child get better, not worse, because community safety with a child is long term,

       long term vision. How are we going to help this child by placing him in the

       Indiana Department of Corrections?” Id. at 137. The court continued: “And is

       it fair to him to be placed in a penal facility when it’s Mom not showing up that

       caused him to be in this position?” Id. at 138. Macon tearfully responded:


               I believe it may make him worse to be honest. I mean, he has no
               support, I’m sorry, and I worked with him for over a year and
               this is one of the hardest cases…. [H]e has no support, so, to send
               him to DOC is the only decision. I don’t think Mom’s going to

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-283 | October 20, 2020   Page 6 of 13
                participate in anything. I’m scared. I just don’t think he has the
                support right now.
Id. CASA, in turn, acknowledged the serious charges S.A. had accrued since

       his initial adjudication, but CASA could not recommend the DOC at the time,

       noting that S.A. might come out worse and that the DOC would prevent

       barriers to S.A. and Mother’s reunification. Ultimately, the court ordered S.A.

       to stay in the juvenile detention center, with continued individual and family

       therapy, while Macon made additional attempts to find another residential

       placement for him.


[16]   On October 29, 2019, S.A. was placed at Rite of Passage (ROP), a residential

       treatment facility for youth. Mother did not participate in S.A.’s treatment, and

       she did not visit him during this placement. On December 2, 2019, S.A. was

       removed from ROP and placed in the juvenile detention center after spitting at

       and assaulting ROP staff members. The following week, S.A. admitted to new

       juvenile delinquency allegations based on battery by bodily waste and was then

       returned to ROP on a zero-tolerance policy, which he quickly violated. On

       December 12, 2019, ROP requested S.A.’s removal from the program.


[17]   At a hearing on December 19, 2019, the juvenile court found S.A. in violation

       of probation and ordered him placed in the juvenile detention center while the

       probation department developed further recommendations. 2 S.A.’s therapist



       2
         Mother did not appear at this hearing, and the court issued a body attachment for her. On January 7,
       2020, the court found her in contempt for failing to participate in S.A.’s treatment at ROP. The court noted


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-283 | October 20, 2020                  Page 7 of 13
       from ROP opined that due to his serious behavioral issues and therapeutic

       needs, S.A. required placement in a more secure facility such as the DOC.


[18]   On January 6, 2020, while still detained in the juvenile detention center, S.A.

       “threw the first punch” in a fight with another juvenile. Id. at 188. The ensuing

       fight endangered other juveniles and staff and, according to the director of the

       center, “it was the worst she’[d] seen in 30 years[.]” Id. at 191.


[19]   A hearing followed on January 8, 2020, to address S.A.’s placement. Based on

       S.A.’s long history in this case of failed placements and his “extremely

       worrisome” physical aggression, Macon recommended placement with the

       DOC to allow him to continue treatment in a secure setting. Id. at 188. Macon

       detailed the programs that would be available to treat S.A. through the DOC.

       CASA did not object to S.A. being made a ward of the DOC. Further, when

       the court asked S.A. if there was any reason he should not be placed in the

       DOC, S.A. responded, “To be honest, no.” Id. at 193. Similarly, S.A.’s

       counsel stated, “This has been really tough, but [S.A.] himself said probably

       that’s where he needs to be at this point. Nothing more.” Id. at 194.


[20]   Upon making S.A. a ward of the DOC, the juvenile court explained to S.A. at

       the hearing:


               There is no doubt that you have a lot of needs. There are a lot of
               reasons that you are in the situation that you are in that need to



       that Mother had traumatized S.A. over and over and “the window of opportunity [for her to help S.A.] seems
       to have closed.” Id. at 183.

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-283 | October 20, 2020               Page 8 of 13
               be addressed, but in order to address those reasons effectively and
               keep the community safe, there has to be buy in on your part.


               Extensive services have been offered in the community. You’ve
               been placed in two separate residential placements and both
               times the placement has asked that you be removed because of
               violence. There was allegedly a violent incident in JDC. That
               violence demands that you be in a more restrictive placement in
               order to keep you safe and others safe from you. The only more
               restrictive option is the [DOC].
Id. at 194-95. S.A. now appeals.


                                            Discussion & Decision


[21]   In addressing S.A.’s claim that the juvenile court abused its discretion in

       granting wardship of him to the DOC, we observe that the choice of the specific

       disposition of a juvenile adjudicated a delinquent child will only be reversed if

       the juvenile court abuses its discretion. M.C. v. State, 134 N.E.3d 453, 458 (Ind.

       Ct. App. 2019), trans. denied.


               The juvenile court’s discretion is subject to the statutory
               considerations of the welfare of the child, the safety of the
               community, and the policy of favoring the least harsh
               disposition. An abuse of discretion occurs when the juvenile
               court’s action is clearly erroneous and against the logic and effect
               of the facts and circumstances before the court or the reasonable,
               probable, and actual inferences that can be drawn therefrom.
               The juvenile court is accorded wide latitude and great flexibility
               in its dealings with juveniles.
Id. (citations omitted).


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-283 | October 20, 2020   Page 9 of 13
[22]   Ind. Code § 31-37-18-6 provides:


               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:

               (1) is:

                         (A) in the least restrictive (most family like) and most
                         appropriate setting available; and

                         (B) close to the parents’ home, consistent with the best
                         interest and special needs of the child;

               (2) least interferes with family autonomy;

               (3) is least disruptive of family life;

               (4) imposes the least restraint on the freedom of the child and the
               child’s parent, guardian, or custodian; and

               (5) provides a reasonable opportunity for participation by the
               child’s parent, guardian, or custodian.


       “Although the statute requires the juvenile court to select the least restrictive

       placement, it allows for a more restrictive placement under certain

       circumstances.” M.C., 134 N.E.3d at 459. That is, the placement option

       selected must be consistent with the safety of the community and the best

       interest of the child. Id.; R.H. v. State, 937 N.E.2d 386, 386-87 (Ind. Ct. App.

       2010) (“Although juvenile courts have a variety of placement options …, [the

       statute] imposes one important restriction, namely, that a juvenile court select

       the least restrictive placement that is ‘consistent with the safety of the

       community and the best interest of the child.’”). “Thus, the statute recognizes


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-283 | October 20, 2020   Page 10 of 13
       that in certain situations the best interest of the child is better served by a more

       restrictive placement because ‘commitment to a public institution is in the best

       interest of the juvenile and society.’” M.C., 134 N.E.3d at 459 (quoting D.S. v.

       State, 829 N.E.2d 1081, 1085 (Ind. Ct. App. 2005)).


[23]   Here, S.A. argues that his rehabilitation – which is always the goal in juvenile

       delinquency cases 3 – was cut short when the juvenile court decided to send him

       to the DOC. Additionally, he claims that the juvenile court failed to consider

       alternative, less-restrictive placements and ignored testimony that placement in

       the DOC would not be in his best interests. Finally, S.A. points to Mother’s

       role in his behavior issues.


[24]   This is a terribly sad case, as recognized throughout the hearings stretching back

       to May 2018 when S.A. was barely thirteen years old. S.A. has suffered trauma

       and has lacked Mother’s support, which he so desperately needs. The juvenile

       court, counsel, CASA, probation, and service providers have made great efforts

       to help remedy his behaviors and encourage (even compel) Mother’s

       involvement in his rehabilitation. The hard fact, however, is that Mother may

       continue to fail S.A., but he must find a way to push on and overcome his anger

       and behavioral issues.




       3
        “The nature of the juvenile process is rehabilitation and aid to the juvenile to direct his behavior so that he
       will not later become a criminal.” Jordan v. State, 512 N.E.2d 407, 408 (Ind. 1987).

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-283 | October 20, 2020                    Page 11 of 13
[25]   In the quest for treatment and rehabilitation, the State has provided S.A. with a

       plethora of services and placements short of the DOC. Initially, after a brief

       stay at Bashor Shelter in May 2018, he was placed at home with Mother and

       received individual and family therapy while on probation. His violent and

       disruptive behaviors at school and home eventually resulted in him being

       placed back at Bashor Shelter in September 2018 and then into residential

       treatment in the Faith Unit due to escalating violence toward staff and peers.

       After progress during the first half of 2019, S.A.’s delinquent behavior once

       again ramped up, with new adjudications, attacks on staff and peers at the Faith

       Unit, running away twice, using drugs and having sexual intercourse with a

       peer, and battering police officers. S.A.’s behavior resulted in him being kicked

       out of the Faith Unit in October 2019 and placed in the juvenile detention

       center. Despite this, the court, probation, and CASA continued to seek a less

       restrictive placement for S.A. outside of the DOC.


[26]   S.A. received a second chance at residential placement when he was accepted

       into ROP, but in just over a month, ROP requested his removal from the

       program. Then in January 2020, while waiting in the juvenile detention center

       as probation investigated possible placements, S.A. was involved in a massive

       fight that put the safety of peers and staff at risk.


[27]   At the last hearing on January 8, 2020, Macon testified that due to S.A.’s

       “extremely worrisome” physical aggression and his unsuccessful completion of

       two residential treatment programs, she recommended that he be placed with

       the DOC where he could continue to receive treatment in a secure setting.

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-283 | October 20, 2020   Page 12 of 13
       Transcript at 188. Neither CASA nor S.A. objected at this time to such

       placement, essentially accepting that that was where he needed to be.


[28]   Under the circumstances, we cannot say that the juvenile court abused its

       discretion when it determined that S.A.’s ongoing violent behavior necessitated

       his placement with the DOC in order to keep S.A. and the community safe. See

       M.C., 134 N.E.3d at 459 (affirming commitment to the DOC where “many less

       restrictive rehabilitative efforts” failed and juvenile continued to commit

       additional offenses, use marijuana, and be suspended from school after

       involvement with the juvenile justice system); R.H., 937 N.E.2d at 387 (“R.H.’s

       placement with the DOC is justified by the two instant adjudications, his

       behavior while in detention and on electronic monitoring, his pattern of

       inappropriate sexual conduct, and his family’s inability or refusal to address his

       inappropriate sexual conduct[.]”).


[29]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-283 | October 20, 2020   Page 13 of 13